Citation Nr: 0919833	
Decision Date: 05/28/09    Archive Date: 06/02/09	

DOCKET NO.  06-09 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The National Personnel Records Center (NPRC) has certified 
that the Veteran had active military duty from 13 December 
1944 to 17 January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Veteran's motion for an advance upon 
the Board's docket was granted in May 2009.  The case is 
ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The Veteran did not have 90 days of active military duty, 
one of the requirements for payment of nonservice-connected 
pension benefits.


CONCLUSION OF LAW

The criteria for an award of nonservice-connected pension 
benefits have not been met.  38 U.S.C.A. §§  1521, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.§ 3.6 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claim Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation is applicable to the Veteran's claim.  However, 
the issue in this appeal turns upon the proper application of 
the governing laws and regulations to the known facts.  Under 
these circumstances, the Board finds that VA is not required 
to provide assistance under VCAA because there is no 
reasonable possibility that such assistance could aid in 
substantiating the Veteran's claim for VA pension benefits.  
38 U.S.C.A. § 5103A(a)(2).

VA shall pay to each veteran of period of war who meets the 
service requirements of this section, and who is permanently 
and totally disabled from nonservice-connected disability not 
the result of the veteran's willful misconduct, pension at 
the rate prescribed.  38 U.S.C.A. § 1521(a).  A veteran meets 
the service requirements for payment of pension if such 
Veteran served in the active military service for 90 days or 
more during a period of war, or during a period of war and 
was discharged or released from such service for a service-
connected disability, or for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war, or for an aggregate of 90 days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j).

Active duty means full-time duty in the Armed Forces, other 
than active duty for training.  38 C.F.R. § 3.6(b)(1).  
Active duty for training means full-time duty in the Armed 
Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c).

Analysis:  The Veteran claims that she meets the service 
requirement for payment of nonservice-connected pension 
benefits because she served in the US Naval Reserve from 10 
October, 1944, to 17 January 1945, and she submitted a 
Certificate of Military Service documenting this fact.  
However, the dates recognized as the beginning and ending 
period of her Reserve military service in its entirety do not 
constitute "active military duty" as that term is defined in 
the governing law and regulations.

Because the Veteran's period of service was so short and 
remote in time, there are limited records available for 
review from her period of military service.  In the ordinary 
course, the RO forwarded a specific request to the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, with 
a request for verification of her period of "active military 
duty."  NPRC responded that the Veteran's period of active 
military duty extended from 13 December 1944, to 17 January 
1945.  This does not meet the minimum service requirements of 
90 days for payment of nonservice-connected pension benefits.

The fact that the Veteran was accepted for service in the 
Naval Reserve commencing on 10 October 1943, as documented in 
her certification of military service, does not mean that she 
was considered to be on active military duty, as that term is 
defined under VA laws and regulations, commencing on 10 
October 1944.  It is clear from the evidence on file that the 
Veteran enlisted with the Naval Reserve in October 1944, but 
was not actually called to present herself for military 
service until 1 December 1944.  However, her military service 
from 1 to 12 December 1944 is considered to be active duty 
for training, as a member of the Naval Reserve, and is not 
considered "active military duty" under 38 C.F.R. § 3.6.  
Even assuming, without conceding, that these initial days of 
active duty for training actually constituted active military 
duty, the Veteran would still lack the requisite period of 90 
days of active military duty as a core requirement for 
qualification for nonservice-connected pension benefits.

In summary, although the Veteran's period of Naval Reserve 
service extends from 10 October 1943 to 17 January 1944, NPRC 
has certified that her period of active military duty is only 
recognized to be from 13 December 1944 to 17anuary 1945, a 
period of some 36 days.  Lacking a period of 90 days of 
active military duty, the Veteran does not meet one of the 
minimum core requirements for payment of nonservice-connected 
pension benefits.  That being the case, there is no need to 
discuss whether she meets other requirements such as 
permanent and total disability, net worth, and minimum income 
requirements.

ORDER

Entitlement to nonservice-connected pension benefits is 
denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


